Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
        Priority
This application is a DIV of 16/749,035 01/22/2020, which claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 62/795,699 01/23/2019], is acknowledged. 
 Status of Claims
Claims 33-49 are currently pending in the application. Claims 1-32 were canceled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 10/23/2020, which has been entered in the file.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 33-49 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (closest art is US 9,695,168, IDS) and there is no suggestion or motivation to modify any prior art method of treating a gastrointestinal inflammatory  disease in a subject, the method comprising administering to a subject in need thereof a therapeutically ), 
    PNG
    media_image1.png
    228
    240
    media_image1.png
    Greyscale
, which is uniquely substituted by different variables, such as, R1, X1, X2 and L etc. and therefore, the instant claims 33-49 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626